                 Case 3:19-mj-05639-MSB Document 3 Filed 01/07/20 PageID.28 Page 1 of 4
                                                    ~JOT' !FOR PUBLIC VmEW
AO 93 (Rev. 11/13) Search and Seizure Warrant



                                           UNITED STATES DISTRICT                                  CoURir
                                                                             for the                   I
                                                         Southern District of California

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )      Case No.
        Facebook, Inc., 1601 Willow Road, Menlo Park, CA
            94025 (Facebook ID 100019846267598)
                                                                                )
                                                                                )
                                                                                                   19MJ5639
                                                                                )

                                                   SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the fo11owing person or property located in the           Northern           District of               California
(identify the person or describe the property to be searched and give its location):

      See Attachment A, incorporated herein by reference.




        I fmd that the affidavit(s ), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See Attachment B, incorporated herein by reference.




          YOU ARE COMMANDED to execute this warrant on or before .
       ,I in the daytime 6:00 a.m. to I 0:00 p.m.
                                                                                                  ,1/4(io
                                                                                                 (not to exceed 14 days)
                                         0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                       Hon. Michael S. Berg
                                                                                                    (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 ( except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, wi11 be searched or seized (check the appropriate box)
       0 for _ _ days         (not to exceed 30)    •                                                               7~~~~~S~"":::::.____
                                                        until, the facts justifying, the later specificJi:~JiP'"p.P;;


Date and time issued:            /'b/;9/;c;                    @O                      ~~-:::::=::~·.-!i,age
                                                                                                      _'s signature/
                                                                                                             _.,__,- - -
City and state:               San Diego, CA                                                           Hon. Hon. Michael S. Berg
                                                                                                          Printed name and title
                 Case 3:19-mj-05639-MSB Document 3 Filed 01/07/20 PageID.29 Page 2 of 4

AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                            Return
Case No.:                                     Date and time warrant executed:               Copy of warrant and inventory left with:
     I f\1..J (o 7:. 9
        1           5                 12 i1"T/zo1'i n. Jr.' 1,· A"
                                         I
                                                                             .,\,,           ~-           ~       L·. ~      C r,l.' ~••.-• (.:"'l :7.. ,s-·"1'\«r".   .,-,..A "'"
                                                                                                                                                           I
Inventory made in the presence of :
                      ,:;,;i. D,1v\1/\c, R,,..\h      ,.
                                                          HS.'f <..f:; ~, =H\v ,.,                            '\ t-eu<.-tf\tH·J\ c::..\
Inventory of the property taken and Ihrtne of any person( s) seized:                                                            \j


                                                                                     Lc.w                               i<','fo·o&G 'f'u,V'-'\.
                              -r... be. J(,\e<'IV""' LO          b7   F"oc..b~0 k            ~(,(Qr(ft\'\,'\C'v-.\



                                            "''"'   ,., Pel"o,        .
                                /::)""\'(
                                                                 0




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:       i1.t-2:::Jf1i·1
                I       I                                                                 -~i/t.£                                  ?Q
                                                                                                       Executing officer's signature

                                                                                          Special Agent Matthew Steuernagel, HSI
                                                                                                           Printed name and title
       Case 3:19-mj-05639-MSB Document 3 Filed 01/07/20 PageID.30 Page 3 of 4

                                    ATTACHMENT A

                             PROPERTY TO BE SEARCHED

      Facebook, Inc. is an Internet Service Provider with its primary computer information
systems and other electronic communications and storage systems, records, and date located at
Facebook, Inc., Attn: Security Department/Custodian of Records, 1601 Willow Road, Menlo
Park, California 94025.
        Case 3:19-mj-05639-MSB Document 3 Filed 01/07/20 PageID.31 Page 4 of 4

                                        ATTACHMENT B
                                      ITEMS TO BE SEIZED
I.     Service of Warrant

       The officer executing the warrant shall permit Facebook, Inc., as custodian of the
computer files described in Section II below, to locate the files and copy them onto removable
electronic storage media and deliver the same to the officer.

II.    Items to be provided by the ISP

       All subscriber and/or user information, all electronic mail, images, text messages,
       histories, phone and VoIP logs, contacts or friend lists, profiles, method of payment,
       detailed billing records, access logs, backup data, transactional data, and any other files
       or records associated with the following account and screen name:

                    Facebook Name: "Erika Quijada"
                    Facebook ID No.: 100019846267598
                    Facebook URL: www.facebook.com/erika.guijada.520


III.   The search of the data supplied by Facebook, Inc. pursuant to this warrant will be
       conducted by Homeland Security Investigations as provided in the "Procedures For
       Electronically Stored Information" of the affidavit submitted in support of this search
       warrant and will be limited to the period of July 17, 2019 and October 19, 2019 and to
       the seizure of:

       a.    Communications, records, and attachments tending to discuss or establish
             importation or distribution of controlled substances, or conspiracies or agreements
             to do so;

       b.    Communications, records, and attachments tending to identify locations of
             narcotics being distributed or imported into the United States;

       c.    Communications, records, and attachments tending to identify Blanca Herrera,
             Daboss Daboss, and any co-conspirators involved in the activities in 11l(a)-(b)
             above;and

       d.   Communications, records, and attachments that provide context to any
            communications described above, such as electronic mail sent or received in
            temporal proximity to any relevant electronic mail and any electronic mail tending
            to identify users of the subject accounts;
       which are evidence of violations of21 U.S.C. §§ 952, 960 and 963.
